



Exhibit 10.46
ebaynotma03.jpg [ebaynotma03.jpg]
Notice Regarding Payment of Dividend Equivalents on Restricted Stock Units and
Performance-Based Restricted Stock Units
You are receiving this notice because you hold outstanding restricted stock
units (“RSUs”) and/or performance-based restricted stock units (“PBRSUs”)
granted under eBay Inc.’s (“eBay” or the “Company”) 2008 Equity Incentive Award
Plan (the “Plan”).
Effective as of January 9, 2019, eBay amended your outstanding RSUs and/or
PBRSUs under the Plan to confer a right to receive the equivalent value of
dividends paid on shares of eBay’s common stock (“Dividend Equivalents”), as
specified below. Capitalized terms used but not defined herein have the same
meaning set forth in the relevant award agreement or the Plan, as applicable.
Amendment to RSUs Granted Without Dividend Equivalents
1.
The terms of applicable award agreements for outstanding and unvested RSUs under
the Plan (“RSU Agreements”) have been supplemented with the following provision:

“Unless otherwise determined by the Committee, the RSUs include a right to
Dividend Equivalents equal to the value of any dividends paid on the Stock for
which the dividend record date occurs between the Grant Date and the date the
RSUs are settled or forfeited. Subject to vesting, each Dividend Equivalent
entitles Participant to receive the equivalent cash value of any such dividends
paid on the number of Shares underlying the RSUs that are outstanding during
such period. Dividend Equivalents will be accrued (without interest) and will be
subject to the same conditions as the RSUs to which they are attributable,
including, without limitation, the vesting conditions, the provisions governing
the time and form of settlement of the RSUs, and any special provisions for
Participant’s country in Exhibit B.”
Amendment to PBRSUs Granted Without Dividend Equivalents
2.
The terms of applicable award agreements for outstanding and unvested PBRSUs
under the Plan (“PBRSU Agreements”) have been supplemented with the following
provision:

“Unless otherwise determined by the Committee, the PBRSUs include a right to
Dividend Equivalents equal to the value of any dividends paid on the Stock for
which the dividend record date occurs between the Grant Date and the date the
PBRSUs are settled or forfeited. Subject to vesting and the amount of Earned
PBRSUs (as defined in Appendix A), each Dividend Equivalent entitles Participant
to receive the equivalent cash value of any such dividends paid on the number of
Shares underlying the PBRSUs that are earned during such period. Dividend
Equivalents will be accrued (without interest) and will be subject to the same
conditions as the PBRSUs to which they are attributable, including, without
limitation, the vesting conditions, the provisions governing the time and form
of settlement of the PBRSUs, and any special provisions for Participant’s
country in Exhibit B.”


1
6702839-v5\GESDMS

--------------------------------------------------------------------------------









Amendment to RSUs and PBRSUs Regarding Taxes
3.
The text in the second paragraph of Section 3 of the applicable RSU Agreements
and PBRSU Agreements following the phrase “provided, however, that” has been
replaced with the following provision regarding taxes:

“if Participant is an executive officer, within the meaning of Section 16 of the
Exchange Act, then the obligations with regard to the Tax-Related Items shall be
satisfied by first withholding any otherwise payable Dividend Equivalents upon
the relevant taxable or tax withholding event, as applicable, and then
withholding a net number of otherwise issuable vested Shares as described in
clause (i) above, unless the use of such Share withholding method would result
in adverse consequences under applicable tax or securities law or accounting
principles, in which case the obligations with regard to the Tax-Related Items
in excess of the amount of otherwise payable Dividend Equivalents shall be
satisfied by the method described in clause (ii) above.”


2
6702839-v5\GESDMS